DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                    Information Disclosure Statement
2.         The information disclosure statements (IDS) were submitted on the following: 09/29/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

                                                                           Election/Restrictions
3.	This application contains claims 1-9 drawn to an invention nonelected with traverse in the reply filed on 06/20/2022. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Remarks
Alternate process:
Applicant's election with traverse of claims (10-25) in the REMARKS is acknowledged. The traversal is on the ground(s) that “the existence of a "serious burden" if the restriction requirement were not required, and show by "appropriate explanation" for the serious burden. (Manual of Patent Examining Procedure, § 803, Ed. 8, Rev. 9 (August 2012))” This is not found persuasive because of the reasons in MPEP § 802.01, (the alternative method proposed by the Examiner would be distinct from the process as claimed).
Burden of Search:
Burden is shown by one of the following:
a)    the separate classifications of the two inventions the search is not coexistent as evidenced by the different fields of search for the process and product as cited in the restriction mailed on 04/25/2022.
b)    Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
c) Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 10, 20, 21, 23-25, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma (US 2017/0052065). 
Claim 10. Sharma et al., disclose an imaging device (such as element 20, fig. 1), comprising: 
-a sensor array (such as element 40, fig. 1) comprising an array of pixels (as indicated through [0029+]); 
-a processor (such as item 42) coupled to control the sensor array (e.g. via item 44), 
-the processor being configured to: 
-at a first time, capture a first low-spatial resolution frame using a subset of pixels of the sensor array (this limitation would read through [0029], wherein is disclosed that Sensor chip 36 comprises an array of sensing elements 40, such as SPAD sensors);
-generate a first depth map using raw pixel values of the first low-spatial resolution frame (this limitation would read through [0030], wherein is disclosed that a system controller 44 reads out the individual pixel values and generates an output depth map, comprising the measured TOF--or equivalently, the measured depth value--at each pixel); 
-at a second time after the first time, capture a second low-spatial resolution frame using the same subset of pixels of the sensor array (this limitation would read through [0029], wherein is disclosed that processing chip 38 comprises an array of processing circuits 42, which are coupled respectively to the sensing elements);    
-generate a second depth map using raw pixel values of the second low-spatial resolution frame (this limitation would read through [0030], wherein is disclosed that the depth map is typically conveyed to a receiving device 46, such as a display or a computer or other processor, which segments and extracts high-level information from the depth map); 
-and determine whether an object has moved in a field of view of the imaging device based on a comparison of the first depth map to the second depth map (this limitation would read through [0042], wherein is disclosed that depending on the actual distance of the corresponding point on object 22 from device 20, and moreover, the detection window for any given pixel will vary from frame to frame if and as the object moves).

Claim 20. Sharma discloses the device of claim 10, wherein the sensor array comprises an array of single-photon avalanche diodes (SPADs). This would read through [0031], item 52.

Claim 21. Sharma discloses the device of claim 20, further comprising a reference SPAD imaging array coupled to the processor. This would also read through [0031], wherein is disclosed that sensing element 40 comprises a SPAD 52, with peripheral circuits 54 that issue driving signals to the SPAD, such as quenching and gating signals.
22. The device of claim 21, further comprising an optical barrier adjacent the reference SPAD imaging array.

Claim 23. Sharma discloses the device of claim 10, further comprising a time-to-digital converter (TDC) coupled to the processor, wherein the TDC is configured to send a digital signal to the processor each time an optical pulse is emitted by the device and a corresponding return portion of the optical pulse is detected at a given pixel, the digital signal being indicative of a time duration between a time of the emission the optical pulse and a time of reception of the return portion. This would read through [0034] wherein is discloses that following each pulse from SPAD 52, an incrementer 68 converts the pulse timing output provided by detector 64 to an address in a histogram memory 70 and increments the count value at this address in the memory. Phase detector 64 and incrementer 68 thus function as a time-to-digital converter (TDC), converting the arrival time of pulses from SPAD 52 within the detection window to corresponding count values in memory 70.

Claim 24. Sharma discloses the device of claim 23, wherein the device comprises a plurality of TDCs such that there is one TDC for each pixel. This limitation would read through [0036] wherein is discloses that for each sensing element 40 is processed in order to derive and output a respective time-of-arrival value for the corresponding pixel. 

Claim 25. Sharma discloses the device of claim 23, wherein the device comprises a plurality of TDCs, each TDC coupled to a plurality of pixels by an associated OR gate. This limitation would read through [0037] wherein is discloses furthermore, although the pictured embodiment and the associated description refer to an implementation in which each pixel of sensing array 34 has its own, dedicated processing circuit, the processing circuits in array 34 may alternatively be shared among multiple pixels.

    Allowable Subject Matter
6.	Claims 11-19, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 11 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the processor, upon determining that the object has not moved in the field of view of the imaging device, is further configured to: at a third time after the second time, capture a third low-spatial resolution frame using the same subset of pixels of the sensor array; generate a third depth map using raw pixel values of the third low-spatial resolution frame; and determine whether an object has moved in the field of view of the imaging device based on a comparison of the second depth map to the third depth map. 

(B)	Claim 12 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the processor, upon determining that the object has moved in the field of view of the imaging device, is further configured to: activate each pixel of the sensor array; capture a high-spatial resolution frame using each of pixels of the sensor array; and generating a third depth map using raw pixel values of the high-spatial resolution frame.
(C)	Since claim 13 is dependent claim of objected claim (claim 12), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 12).

(D)	Claim 14 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the raw pixel values of the first low-spatial resolution frame comprise a first time-of-flight measurement, a first brightness, and a first signal-to-noise ratio, and wherein the raw pixel values of the second low-spatial resolution frame comprise a second time-of-flight measurement, a second brightness, and a second signal-to-noise ratio.

(D)	Claim 15 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the raw pixel values of the first low-spatial resolution frame comprise a first signal-to-noise ratio and the raw pixel values of the second low-spatial resolution frame comprise a second signal-to-noise ratio and wherein the processor is configured to determine whether the object has moved in the field of view of the imaging device by determining that the object has not moved in the field of view of the imaging device in response to the first signal-to-noise ratio or the second signal-to-noise ratio being less than a pixel signal-to-noise ratio limit. 
(E)	Claim 16 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the raw pixel values of the first low-spatial resolution frame comprise a first time-of-flight measurement and the raw pixel values of the second low- spatial resolution frame comprise a second time-of-flight mea surement and wherein the processor is configured to determine whether the object has moved in the field of view of the imaging device by determining that the object has moved in the field of view of the imaging device in response to a change between the first time-of-flight measurement and the second time-of-flight measurement being greater than a threshold.
(F)	Since claim 17 is dependent claim of objected claim (claim 16), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 16).

(G)	Claim 18 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the raw pixel values of the first low-spatial resolution frame comprise a first brightness and the raw pixel values of the second low-spatial resolution frame comprise a second brightness and wherein the processor is configured to determine whether the object has moved in the field of view of the imaging device by determining that the object has moved in the field of view of the imaging device in response to a change between the first brightness and the second brightness being greater than a threshold.
 (H)	Since claim 19 is dependent claim of objected claim (claim 18), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 18).

 (I)	Claim 22 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising an optical barrier adjacent the reference SPAD imaging array. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899